Citation Nr: 0924113	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-40 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left knee degenerative joint disease 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected right knee degenerative joint disease 
currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a bilateral hip 
disability.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1991 to 
October 1993.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran's service connected left knee disability is 
manifested by x-ray evidence of hypertrophic changes of the 
subarticular surface of the patella, complaints of stiffness 
and pain which worsens on repetitive use and range of motion 
from 0 degrees of extension to 136 degrees of flexion without 
swelling, instability, locking, fatigue or lack of endurance.

2.  The Veteran's service connected right knee disability is 
manifested by x-ray evidence of hypertrophic changes of the 
subarticular surface of the patella, complaints of stiffness 
and pain which worsens on repetitive use and range of motion 
from 0 degrees of extension to 136 degrees of flexion without 
swelling, instability, locking, fatigue or lack of endurance.

3.  In an unappealed December 1998 rating decision, the RO 
denied the Veteran's claim for entitlement to service 
connection for a chronic bilateral hip disability.  

4.  Evidence received since the December 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a chronic 
bilateral hip disability.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a left knee disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5257, 5228, 5260, 5261, 5262 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for a right knee disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5257, 5228, 5260, 5261, 5262 (2008).

3.  The December 1998 rating decision denying service 
connection for bilateral hip disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

4.  Since the December 1998 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a chronic bilateral hip disability 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his left and right knee 
disabilities have worsened and that he is entitled to a 
higher disability rating.  He further contends that he has a 
bilateral hip disability that was incurred during service and 
is a result of his service-connected bilateral knee 
disabilities.  He seeks service connection for his bilateral 
hip disability.

The Board will address preliminary matters and then render a 
decision on the issues on appeal.

It appears that the RO denied the Veteran's claim for 
entitlement to service connection for a bilateral hip 
disability it on its merits rather than on the predicate 
matter of whether new and material evidence has been received 
which is sufficient to reopen the claim.  Notwithstanding the 
RO's action, it is incumbent on the Board to adjudicate the 
new and material issue.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) [before considering a previously adjudicated 
claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has 
a jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim]. The 
proper issue on appeal, therefore, is whether new and 
material evidence has been received which is sufficient to 
reopen the previously-denied service connection claim for a 
bilateral hip disability.

The Board concludes that the Veteran has not been prejudiced 
by the RO's adjudicating the claim on its merits because in 
so doing, the RO accorded this claim more consideration than 
was warranted. Cf. Edenfield v. Brown, 8 Vet. App. 384 
(1995).  As will be discussed in greater detail below, the 
Veteran has been amply apprised of what was required to 
establish his claim of entitlement to service connection, as 
well as the requirement that new and material evidence be 
submitted.

VA Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a Veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

In this case, the RO sent the Veteran a letter dated May 2006 
in which he was informed that he was notified of a decision 
which denied service connection for a bilateral hip 
disability on December 23, 1998, and that the decision was 
final.  The Veteran was informed that the claim was 
previously denied on both a direct and secondary service 
connection basis because there was no record of treatment for 
a hip disability during service and there was no objective 
evidence showing a link between his hip disability and his 
service-connected disabilities.  The Veteran was further 
informed that in order to reopen his claim, he needed to 
present new and material evidence, and was informed what 
constituted new and material evidence.  The Board notes that 
the language used in the letter substantially follows the 
regulatory language of 38 C.F.R. § 3.156.  See the Board's 
discussion below.  

In this case, VBA also provided the Veteran with notice in 
the May 2006 letter of what was required to substantiate a 
claim for service connection both on a direct and secondary 
basis.  In addition, the Veteran was notified in the May 2006 
letter that in order to substantiate his claims for increased 
disability ratings, the evidence needed to show that his 
service-connected disabilities had worsened.  Finally, the 
May 2006 letter notified the Veteran how VA determines a 
disability rating and an effective date.  The Board notes 
that the May 2006 letter was in compliance with the 
requirements stated in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In addition, the letters notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

With regard to the Veteran's claims for increased disability 
ratings, the RO provided notice in a letter dated November 
2008 in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  As noted above, the May 2006 notice letter 
informed the Veteran that he could submit or request that VA 
obtain evidence to show that his service-connected 
disabilities had worsened, informed him that he could submit 
evidence showing that his disabilities met the criteria of 
relevant diagnostic codes and that the disabilities had an 
impact on his employment or ability to work.  The letter 
further informed him how VA determined a disability rating by 
applying relevant diagnostic codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the disability for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  A November 2008 letter informed 
the Veteran what the evidence needed to show and what 
evidence could be submitted to establish his claims, and 
informed the Veteran of the specific criteria of the 
diagnostic codes which were applicable to his specific claims 
for increased disability ratings.

All notice was provided prior the date of the last 
adjudication of the Veteran's claim in a May 2009 
supplemental statement of the case.  Thus, the Veteran had a 
meaningful opportunity to participate in the adjudication of 
his service connection claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

VA's statutory duty to assist a claimant in the development 
of a previous finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a Veteran's claim for a benefit 
under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002).

In this case, the Board observes that the RO obtained the 
Veteran's service treatment records and VA treatment records, 
and that the Veteran was provided a medical examination on 
October 2007.  This examination is adequate for rating 
purposes as it contained detailed clinical findings 
addressing the appropriate rating criteria as well review of 
the Veteran's claims folder.  There is no indication that the 
examination is not adequate nor has the Veteran contented 
otherwise. 

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  In 
his December 2007 VA Form 9, the Veteran indicated he did not 
want a hearing before a Board member.  

The Board will proceed to a decision on the merits.

Increased Rating Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected knee disabilities.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  
Furthermore, the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

Under the pertinent rating criteria, arthritis due to trauma 
that is substantiated by X-ray findings will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2008).  Under Diagnostic Code 5003 [degenerative 
arthritis], arthritis of a major joint be rated under the 
criteria for limitation of motion of the affected joint.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008).  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  A 
compensable 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  A 
compensable rating of 10 percent rating contemplates 
extension limited to 10 degrees, a 20 percent rating if 
limited to 15 degrees, a 30 percent rating if limited to 20 
degrees, a 40 percent rating if limited to 30 degrees, and a 
50 percent rating if limited to 45 degrees. 

Normal range of motion for the knee is defined as flexion to 
140 degrees and extension to 0 degrees.  See 38 C.F.R. § 
4.71, Plate II (2008).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Malunion of the tibia and fibula with moderate knee or 
ankle disability warrants a 20 percent disabiltiy rating 
while nonunion of the tibia and fibula with loss motion 
requiring a brace warrants a 30 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.   See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the Veteran is service-connected for left and 
right knee disabilities, each evaluated as 10 percent 
disabling under Diagnostic Code 5010.  

The Veteran generally contends that his service-connected 
knee disabilities have worsened and that he is entitled to a 
higher disability rating for each knee.
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the evidence supports application of 
Diagnostic Codes 5003, 5010 [arthritis].  By the Veteran's 
own accounts, the principal manifestations of his bilateral 
knee disabilities are pain and stiffness, with increasing 
pain upon increased use.  There is x-ray evidence in the 
record that substantiates a diagnosis of degenerative joint 
disease of both of the Veteran's knees.  Accordingly, the 
Board believes that ratings under Diagnostic Code 5003 are 
appropriate.

Under Diagnostic Code 5003, arthritis is rated based upon 
limitation of motion of the knee, with a 10 percent rating 
being assigned if there is x-ray evidence of arthritis and 
limitation of motion is noncompensable under Diagnostic Codes 
5260 and 5261.

The medical records include x-ray reports which show 
hypertrophic changes in both of the Veteran's knees, and an 
October 2007 diagnosis of degenerative changes of both knees.  
With x-ray evidence of arthritis in both knees, the question 
to be answered by the Board is whether there is sufficient 
limitation of motion to warrant compensable ratings under 
Diagnostic Code 5260 and/or Diagnostic Code 5261.

During the October 2007 examination, the Veteran's left knee 
range of motion was flexion to 136 degrees and extension to 0 
degrees.  [As noted above, normal is 140 degrees and 0 
degrees.]  The Veteran's right knee range of motion was also 
flexion to 136 degrees and extension to 0 degrees.  As stated 
above, Diagnostic Code 5260 contemplates a noncompensable 
evaluation where there is limitation of knee flexion to 60 
degrees, which is far exceeded by the 136 degrees for both 
knees found by the examiner most recent examination.  Thus, 
while some limitation of flexion in both knees is reflected 
in the examination report, the criteria for a compensable 
evaluation are not met for either knee.  

With respect to limitation of extension, the Board observes 
that Diagnostic Code 5261 contemplates a noncompensable 
evaluation with a limitation of knee extension 5 degrees.  
The 0 degrees of extension reflected in the examination 
report represents normal extension.  See 38 C.F.R. § 4.71, 
Plate II (2008).  Accordingly, a compensable disability 
evaluation also cannot be assigned under Diagnostic Code 5261 
for either knee.    

The October 2007 findings show improvement of range of motion 
in comparison to earlier examinations.  The Board notes that 
the May 2003 VA examiner reported the Veteran's bilateral 
knee flexion to be 110 degrees; a range of motion which is 
still in excess of the criteria stated in Diagnostic Code 
5260.  The medical records indicate that the Veteran's 
bilateral knee extension has consistently been normal.

These findings of limitation of knee flexion, along with X-
ray findings of DJD of each knee, justify the assignment of a 
10 percent rating for each knee on the basis of limitation of 
motion.  However, the criteria for a disability rating in 
excess of 10 percent have not been met.  Furthermore, in the 
absence of any limitation of extension, the assignment of a 
separate compensable rating for limitation of extension is 
not warranted.  

The Board has considered whether an additional increased 
rating would be warranted here based on functional loss due 
to fatigability, incoordination, and lack of endurance.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The evidence shows the Veteran's 
complaints of bilateral knee pain.  However, the October 2007 
examination also contains no evidence of fatigue or lack of 
endurance.  The clinical evidence does not objectively 
support a higher rating based upon these claims.  The October 
2007 VA examiner, after noting the Veteran's complaints of 
pain, found the Veteran's knees were not limited by fatigue, 
weakness, or lack of endurance, but were inhibited to a very 
limited degree by pain on repetitive use.  The Board 
additionally observes that the Veteran does not wear a knee 
brace, use a cane or wear corrective shoes, and the record 
evidence does not show that he has been prescribed to 
participate in physical therapy to strengthen muscles 
surrounding the knee joints.  For these reasons, the Board 
finds that additional disability is not warranted under 
38 C.F.R. §§ 4.40, 4.45 and 4.59 .

Lastly, the Board has considered whether more than a 10 
percent rating is warranted for either knee disability on any 
other schedular basis, but has found none.  In particular, 
the Board notes that a separate rating is not warranted under 
Diagnostic Code 5257 on the basis of lateral instability or 
recurrent subluxation.  In this regard, the Board notes the 
October 2007 examination reports indicates that the Veteran 
did not complain of instability or giving away.  Likewise, 
the examiner recorded that there was no objective evidence of 
locking, effusion, instability, excessive motion of 
flaccidity.  

Furthermore, there is no evidence of nonunion of the tibia 
and fibula; malunion of the tibia and fibula with moderate 
knee or ankle disability, or dislocated semilunar cartilage 
in either knee.  Accordingly, the criteria for higher 
evaluations under Diagnostic Codes 5258 or 5262.

Thus, the Board concludes that there is no other schedular 
basis to assign a rating higher or separate rating for either 
knee.  Consideration has been given to assigning a staged 
rating; however, at no time during the period in question has 
either disability warranted more than a 10 percent rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).


Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service- connected knee disabilities.  The medical evidence 
fails to demonstrate that the symptomatology of any of the 
Veteran's disabilities is of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
Veteran's knee disabilities are specifically contemplated 
under the ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his service connected knee disabilities.  
In addition, the Veteran has not claimed he is not able to 
fully perform his duties of employment and the record 
indicates that the Veteran continues to be employed.



Claim to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Rating decisions are final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Background

The evidence at the time of the December 1998 rating decision 
included the Veteran's service treatment records and the 
reports of January 1994 and November 1998 VA medical 
examinations.  The record also included the statements of the 
Veteran made in his claim received in August 1998 and a 
statement received in September 1998.

The service treatment records do not contain any evidence of 
complaints of or treatment for hip pain or other disorders.  
The January 1994 VA medical examination report does not 
report any hip disorder.  The November 1998 VA medical 
examination report includes x-ray evidence showing "mild 
degenerative changes involving both hips."  The November 
1998 examination report also notes that the Veteran stated 
that he had had pain in both hips since 1993, that it had 
been increasing since 1997, and that he believed the pain was 
due to running while on active duty.  The Veteran's August 
1998 statement includes statements that the Veteran had been 
having pain in his hip joints for "some time now," that the 
pain had initially been controlled by medication, but had 
been increasing in the past months.  The Veteran's September 
1998 statement states that the Veteran had been having 
increasing hip pain, that he had service-connected knee 
disabilities and that he sought an examination to determine 
whether his hip pain was service connected.

The RO decided the claim on the basis of both direct and 
secondary service connection.  The RO noted that the service 
treatment records did not contain any evidence of treatment 
for hip pain; that the January 1994 VA examination did not 
show any hip disorder; and that while the November 1998 
examination showed arthritis in the hips, there was no 
evidence linking the disorder to the Veteran's active duty 
service.  The RO also noted that there was no objective 
evidence showing a link between the Veteran's service-
connected knee disabilities and his hip disability.

The evidence of record submitted after the December 1998 
claim includes the October 2007 VA medical examination and 
the statements of the Veteran.  In a March 2006 statement, 
the Veteran stated that he was experiencing increasing pain 
in his hips and that he believed the pain in his hips were 
"due to shifting my weight onto one side or another in 
attempt to alleviate the pain in my knees."  In the 
Veteran's October 2006 notice of disagreement, the Veteran 
stated that the fact that he did not seek treatment for his 
hip pain did not mean that he didn't experience such pain.  
In a statement submitted with his December 2007 VA Form 9 
Substantive Appeal, the Veteran contended that before he left 
service, he went to an Army clinic for relief from pain in 
his knees and hips, but that since the pain in his knees was 
so much more severe, he and the Army physician focused on the 
knee pain.  The Veteran stated that he has been experiencing 
hip pain since before he left active duty service.  He 
further contended that the hip pain is a result of running 
during service.

Analysis

The RO denied the Veteran's claim for service connection for 
a bilateral hip disability in a December 1998 rating decision 
which was not appealed by the Veteran.  That decision is 
final.  See 38 U.S.C.A. § 7105(b)(2)(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).  The Veteran now seeks to 
reopen his claim.  

As explained above, the Veteran's claim for service 
connection for a bilateral hip disability may only be 
reopened if he submits new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008).  As in the 
December 1998 rating decision, the Board will address both 
direct and secondary service connection.

As stated above, in order to establish direct service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson supra.

The December 1998 rating decision essentially determined that 
there was a diagnosis of a current disability, but no 
evidence supporting elements (2) and (3).  Thus, there must 
be newly submitted medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.

With regard to element (2), the old evidence consisted of the 
Veteran's statements that he had hip pain during service and 
had chronic and then recent increasing pain since his 
discharge.  There was no evidence in the Veteran's service 
treatment records regarding hip pain.  The newly submitted 
evidence includes the Veteran's statements that he had hip 
pain during service, that it persisted since service, and 
that it was increasing in severity.  The new statements of 
the Veteran are merely duplicative and repetitious of the 
statements made before the 1998 rating decision and are not 
new.  The Board finds that there is no new and material 
evidence that has been received since the December 1998 
rating decision regarding Hickson element (2).

With regard to Hickson element (3), the record still includes 
no medical opinion that the Veteran's hip disorder is related 
to his active duty service.  Indeed, the most recent medical 
examination included a diagnosis that there was "no chronic 
disabling disability of the right nor (sic) left hips."  In 
addition, to the extent that the Veteran's contentions can be 
construed to be evidence regarding a nexus between any 
current hip disorder and his active duty service, it is now 
well established that lay persons without medical training, 
such as the Veteran, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities.  In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  

As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin supra.  In 
the December 1998 rating decision, the RO found there was a 
current disability and that there were service-connected knee 
disabilities.  The RO denied the claim on a secondary basis 
because the record did not include evidence of a nexus 
between the service-connected knee disabilities and a hip 
disorder.  

The newly submitted evidence also does not include evidence 
of a nexus between the Veteran's service-connected knees and 
his claimed hip disorder.  As above, to the extent that the 
Veteran's statements can be construed to be evidence of such 
a nexus, the Veteran is unqualified to make such a medical 
determination.  

In sum, the additional evidence does not raise a reasonable 
possibility of substantiating the claim on the merits, 
because the evidence does not show that the Veteran's hip 
disability was incurred in or aggravated during service, and 
it does not show that the Veteran's hip disability is 
connected to his service-connected knee disabilities.  See 38 
C.F.R. § 3.156 (2008).  In the absence of such evidence, the 
Veteran's claim may not be reopened.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000), [a Veteran seeking 
disability benefits must establish a connection between the 
Veteran's service and the claimed disability].  The benefits 
sought on appeal remain denied.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased disability rating for the 
service-connected left knee disability is denied.

Entitlement to an increased disability rating for the 
service-connected right knee disability is denied.

New and material evidence not having been received, the 
Veteran's claim of entitlement to service connection for a 
bilateral chronic hip disability is not reopened.  The 
benefit sought on appeal remains denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


